Citation Nr: 0719501	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-26 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of burns.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel

INTRODUCTION

The veteran had active service from June 1941 to October 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2004 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has PTSD and residuals of burns 
to his face, head, arms, and stomach incurred when a gas pump 
exploded while he was stationed in Ecuador in April or May 
1943.  He states that he was initially treated at a base 
hospital in Salinas, Ecuador, and then transported by 
hospital ship to a rehabilitation center in Atlantic City.  

The veteran's service medical and personnel records were not 
located.  There is no indication that the Salinas base 
hospital records, the Atlantic City records, or unit records 
were requested, however.  Hospital clinical records are 
sometimes kept separately from service medical records; 
consequently, the RO should request a search of the records 
from the Salinas, Ecuador, base hospital and the 
rehabilitation center in Atlantic City, New Jersey.  
Additionally, the RO should contact the Joint Services 
Records Research Center (JSRRC) to verify the claimed 
stressor.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the veteran's 
reported in-service burns.  Contact JSRRC 
(or other appropriate source) to 
determine if unit records show a change 
in status in May or June 1943 (initial 
injury) or November 1943 (transfer 
through Panama to hospital ship to 
Atlantic City rehabilitation center).  
The veteran was assigned to either the 
48th Base Headquarters and Air Base 
Squadron, or Headquarters and 
Headquarters Squadron, 47th Service 
Group, U.S. Army Air Base, APO 661 
(Salinas, Ecuador).  If additional 
information is needed for verification, 
the veteran should be asked to provide 
it.  If verification cannot be done, that 
fact should be documented in the record.  

2.  If the incident is verified, schedule 
the veteran for VA PTSD and skin 
examinations.  The PTSD examiner should 
provide an opinion as to whether the 
veteran currently has PTSD and whether 
the stressor identified by the veteran is 
the cause of his PTSD.  The skin examiner 
should identify any burn residuals  A 
rationale for each opinion expressed must 
be provided.  The claims file must be 
made available to the examiners in 
conjunction with the examinations, and 
they should acknowledge such review in 
their reports.  

3.  Following any additional development 
deemed appropriate, the veteran's claim 
should again be reviewed.  If the 
benefits sought are not granted, the RO 
should issue a supplemental statement of 
the case and allow the veteran an 
appropriate opportunity to respond.  
Thereafter, the claims should be returned 
to the Board for further appellate 
review.  The Board intimates no opinion 
as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



